Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of the apparatus claims 1-19 is recorded. 

Claim Rejections - 35 USC § 101
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-19 are directed to a computer system for, extrapolating and guiding a wavefield that is accomplished through a series of mathematical operations performed by a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. While claim 1 provides additional steps of an antenna and feed-through structure, these additional steps are all extraneous pre-solution activity and are very well known in the art to be common in integrated waveguide and antenna systems as disclosed in US 2014/0266864. The computational steps being performed in the claims are merely well known mathematical operations being performed on a generic computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

     Claims 11-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In particular, in claim 11, Applicant claims “an inner circumferential portion constituting the portion of said hollow conductor” and “an outer circumferential portion sealingly joined to said first gauge part.” However, this appears to be a contradiction not least because the elongated plug comprising the sleeve member and plug member is sealingly joined to both the hollow conductor and the plug with the plug arranged in the hollow conductor. It is not clear how the sealingly joined part can include a portion of the hollow conductor and gauge parts not directed to the plug. It appears the plug is then comprised within the conductor or the plug is not sealingly joined to the conductor. Claims 12-14 and 16 depend upon claim 11 and do not clarify the issue noted above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 17-19 are rejected under 35 USC 103(a) as being unpatentable over Edvardsson US 2015/0377678. 

     As to claim 1, Edvardsson teaches (see figs.1 and 4) a radar level gauge system for determining the filling level 12 of a product 11 in a tank 10, comprising: a transceiver (3a and 3b) for generating, transmitting and receiving electromagnetic signals in a frequency range having a center frequency; an antenna (2a/2b) for radiating an electromagnetic transmit signal from said transceiver 3 towards a surface of the product 11 and for returning an electromagnetic reflection signal resulting from reflection of the electromagnetic transmit signal at the surface back towards said transceiver 3a/3b; a feed-through 7 connecting said transceiver and said antenna; and processing circuitry 4a/4b coupled to said transceiver 3a/3b for determining said filling level 12 based on a relation between said transmit signal and said reflection signal, wherein said feed-through 7 comprises a waveguide [0013] arranged between said transceiver 3 and said antenna 2 to receive said transmit signal from said transceiver and guide said transmit signal towards said antenna in a guiding direction, said waveguide comprising an elongated plug arranged in a hollow conductor extending in said guiding direction (see fig.1 and 4 and [0047]), wherein said elongated plug comprises a sleeve member and a metallic plug member, said non-conductive sleeve member being sealingly joined to a portion of said hollow conductor and to said metallic plug member (see fig.1 and 4, the plug is joined to the conductor).
Edvardsson doesn’t expressly teach the plug is non-conductive.
However, please N.B., it is common knowledge that waveguides routinely comprise ceramic materials to form the sleeve member to improve the material characteristic. 
It would be obvious to modify Edvardsson by utilizing a non-conductive material such as a ceramic for the waveguide since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).     As to claim 2, Edvardsson teaches the radar level gauge system according to claim 1, wherein said non-conductive sleeve member is arranged to electrically conductively separate said hollow conductor and said metallic plug member (esp. c.f. [0044] and fig.4).     As to claim 3, Edvardsson teaches the radar level gauge system according to claim 1. Edvardsson doesn’t expressly teach wherein said non-conductive sleeve member is made of a ceramic material. However, please N.B., ceramics are routine materials for waveguides. It would be obvious to modify Edvardsson by utilizing a ceramic for the waveguide since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
           As to claim 4, Edvardsson teaches the radar level gauge system according to claim 1, wherein: an inner surface of said non-conductive sleeve member is sealingly joined to said metallic plug member; and an outer surface of said non-conductive sleeve member is sealingly joined to the portion of said hollow conductor (see fig.4, the entire structure is sealingly joined from one member to the respective other ones of the members in the gauge system).     As to claim 5, Edvardsson teaches the radar level gauge system according to claim 1, wherein a maximum dimension, in a direction perpendicular to said guiding direction, of said metallic plug member is at least one half of a maximum dimension, in the direction perpendicular to said guiding direction, of said non-conductive sleeve member (esp. c.f. fig.4, no particular “max dimension” is recited, as such any dimension perpendicular to the guiding direction, being half that dimension for the waveguide suffices).     As to claim 6, Edvardsson teaches the radar level gauge system according to claim 1, wherein said hollow conductor has a substantially circular cross-section, in respect of a plane perpendicular to said guiding direction (please N.B., the requisite degree of “substantially” is not recited so any degree of circular cross-section suffices, e.g. see fig.4).     As to claim 7, Edvardsson teaches the radar level gauge system according to claim 1, wherein said non-conductive sleeve member is joined to said metallic plug member in such a way that a physical or chemical bond is formed between said non-conductive sleeve member and said metallic plug member (no specific physical or chemical bond is recited so any attachment appears to read upon a “physical bond”, and, as the respective members in the system in fig.4 are all connected physically, the claim limitation is considered to be read upon).      As to claim 8, Edvardsson teaches the radar level gauge system according to claim 1. Edvardsson doesn’t expressly teach wherein said non-conductive sleeve member is joined to said metallic plug member by brazing. However, please N.B., that brazing is a routine technique to join two components. It would have been obvious to utilize a routine technique such as brazing to join two components in Edvardsson.      As to claim 9, Edvardsson teaches the radar level gauge system according to claim 1, wherein said non-conductive sleeve member is joined to the portion of said hollow conductor in such a way that a physical or chemical bond is formed between said non-conductive sleeve and the portion of said hollow conductor (no specific physical or chemical bond is recited so any attachment appears to read upon a “physical bond”, and, as the respective members in the system in fig.4 are all connected physically, the claim limitation is considered to be read upon).     As to claim 10, Edvardsson teaches the radar level gauge system according to claim 1.
Edvardsson doesn’t expressly teach wherein said non-conductive sleeve member is joined to said hollow conductor member by brazing. However, please N.B., that brazing is a routine technique to join two components. It would have been obvious to utilize a routine technique such as brazing to join two components in Edvardsson.
     As to claim 17, Edvardsson teaches the radar level gauge system according to claim 1. Edvardsson doesn’t expressly teach wherein said center frequency is higher than 20 GHz. However, N.B., frequency in the GHz range is routine in the art. It would be obvious to modify Edvardsson by utilizing GHz frequency to take advantage of to take advantage of using a narrow waveguide.     As to claim 18, Edvardsson teaches the radar level gauge system according to claim 1, but doesn’t expressly teach wherein said antenna is a horn antenna. However, N.B., a horn antenna is a routine type of antenna. It would be obvious to modify Edvardsson by using the antenna as a horn antenna, which is well-known in the radar level gauge art.          As to claim 19, Edvardsson teaches the radar level gauge system according to claim 1, wherein said non-conductive sleeve member and said metallic plug member extend into said antenna (see fig.1 and fig.4, the components in element 7 extend into the antenna).

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the 

/Bo Fan/
Examiner, Art Unit 3646